[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 2, 2006
                             No. 05-14612                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 02-60096-CR-WPD

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

IMRAN MANDHAI,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 2, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
         Imran Mandhai appeals his sentence for conspiracy to destroy buildings

affecting interstate commerce. See 18 U.S.C. § 844(n). Three of Mandhai’s

arguments are not properly before this Court. Mandhai’s remaining

argument—that the district court imposed an unreasonable sentence—is without

merit. We dismiss in part and affirm in part.

         This is Mandhai’s third time before this Court, and the factual background of

his conviction has been thoroughly recounted in our previous decisions. United

States v. Mandhai, 375 F.3d 1243 (11th Cir. 2004) (Mandhai I); see also United

States v. Mandhai, 140 F. App’x 54 (11th Cir. 2005) (unpublished) (Mandhai II).

In Mandhai II, this Court vacated Mandhai’s sentence because of statutory error

under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). 140 F. App’x

at 56. We also affirmed the decision of the district court to consider reliable

hearsay at Mandhai’s sentencing hearing. Id. at 55-56. We remanded the appeal

for the limited purpose of resentencing Mandhai under the advisory guidelines. Id.

at 56.

         In this appeal Mandhai presents four arguments. Mandhai argues that the

district court erroneously applied the terrorism enhancement, U.S.S.G. § 3A1.4; the

district court considered hearsay evidence at the sentencing hearing in violation of

Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004); the district court



                                            2
relied on unreliable evidence at the sentencing hearing; and the district court

imposed an unreasonable sentence on remand.

      Mandhai’s first three arguments, two of which were rejected in his earlier

appeals, are not properly before this Court because his arguments were not—and

could not have been—before the district court. The mandate issued by this Court

in Mandhai’s second appeal remanded the case for the limited purpose of

resentencing under the advisory guidelines. Mandhai II, 140 F. App’x at 56. “Our

settled circuit law obligates a district court to follow our mandates and not to assert

jurisdiction over matters outside the scope of a limited mandate.” United States v.

Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996) (citations omitted). Our jurisdiction

arises from the final decision of the district court, 28 U.S.C. § 1291, so this Court

likewise lacks jurisdiction to review these arguments.

      Mandhai’s only argument properly before this Court is that the district court

imposed an unreasonable sentence. Mandhai argues that the sentence is

unreasonable because it is greater than necessary under the statutory factors, see 18

U.S.C. § 3553(a), but we disagree. The district court carefully and explicitly

considered each of the section 3553(a) factors and found that a sentence of 168

months of imprisonment—the minimum guidelines sentence—was appropriate.




                                           3
We cannot say, in the light of the conduct to which Mandhai pleaded guilty and the

sentencing factors, that Mandhai’s sentence is unreasonable.

      DISMISSED in part and AFFIRMED in part.




                                         4